DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Reference numeral 28 is referred to as both a forward plug segment (Paragraph 0010 line 3-4) and a pull stem (Paragraph 0010 lines 5-6). 
Additionally a pull stem is referred to as both reference numeral 30 (Paragraph 0010 line 3) and reference numeral 28 (Paragraph 0010 lines 5-6). 
Furthermore, reference numeral 30 is referred to as both a pull stem (Paragraph 0010 line 3) and a pull ring (Paragraph 0010 lines 5-6). 
A pull ring is referred to as both reference numeral 35 (Paragraph 0010 line 4) and reference numeral 30 (Paragraph 0010 lines 5-6).
There is no reference 50b or 5d in any of the figures as stated in Paragraph 0013 line 2 of the specification. 
Additionally, Figure 6 contains two reference numerals 50c. Examiner believes 5d was meant to say 50d as shown in Figure 6 and that one of the reference numerals 50c in Figure 6 was meant to be 50b. 
The outwardly extending cylindrical wall is referred to as both reference numeral 55 (Paragraph 0020 line 4) and reference numeral 56 (Paragraph 0020 line 7).
There is no reference numeral 74b in any figure as mentioned in Paragraph 0022 line 6 of the specification.

Claim Objections
Claims 4, 6, 16, and 20 are objected to because of the following informalities:  
Claim 4 line 3 should read “is in the forward locking position”.
Claim 6 line 2 “The support block” should read “the support block”. 
Claim 16 line 4 should read “with a closed bottom end”.
Claim 20 line 6 should read “the rotatable block”.
Claim 20 line 8 should read “a rearward retracted position”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weipert (US 2013/0020784 A1).
In regards to claim 1: Weipert teaches a ball mount apparatus for hitching a trailer to a vehicle (Abstract), the ball mount apparatus comprising: a support block (Figure 2 references 14 and 62); a rotatable block (Figure 2 reference 16) which has a longitudinal axis and is rotatably connected to the support block such that a forward face of the rotatable block faces a rearward face of the support block (See annotated Figure 2); two or more hitch balls (Figure 9 references 60) which extend radially from the rotatable block; a locking pin (Figure 9 reference 72) which extends longitudinally through the rotatable block, the locking pin being longitudinally reciprocatable between a forward locking position and a rearward retracted position (Paragraph 0059 lines 1-4, and 6-17); a biasing element positioned in the rotatable block which biases the locking pin toward the forward locking position (Paragraph 0059 line 4): when the locking pin is in the rearward retracted position, the rotatable block is rotatable between at least a first rotational position and a second rotational position (Paragraph 0059 line 13-17); when the rotatable block is in the first rotational position and the biasing clement moves the locking pin to the forward locking position, a first hole (Figure 8 any one of references 64) in the rearward face of the support block receives a forward portion of the locking pin, which prevents the rotatable block from rotating with respect to the support block, and a first one of the hitch balls is oriented for use (Paragraph 0059 lines 15-17): and when the rotatable block is in the second rotational position and the biasing element moves the locking pin to the forward locking position, a second hole (Figure 8 another of holes 64) in the rearward face of the support block receives the forward portion of the locking pin, which prevents the rotatable block from rotating with respect to the support block, and a second one of the hitch balls is oriented for use (Paragraph 0059 lines 15-17).


    PNG
    media_image1.png
    763
    591
    media_image1.png
    Greyscale

In regards to claim 2: The ball mount apparatus of claim 1 is taught by Weipert. Weipert further teaches the locking pin comprising: a forward locking plug segment (See annotated Figure 2) which is receivable in the first hole and in the second hole in the rearward face of the support block; a pull stem extending rearwardly from the locking plug segment (See annotated Figure 2); and the pull stem having a smaller lateral cross-sectional size than the locking plug segment.

    PNG
    media_image2.png
    519
    420
    media_image2.png
    Greyscale

In regards to claim 3: The ball mount apparatus of claim 2 is taught by Weipert. Weipert further teaches the biasing element comprising a spring (See annotated Figure 2 above) which is positioned around the pull stem and pushes against a rearward shoulder of the forward locking plug segment. 
In regards to claim 4: The ball mount apparatus of claim 2 is taught by Weipert. Weipert further teaches a pull ring (See pull ring on Pin 72 in Figure 9) connected to a rearward end portion of the pull stem of the locking pin, the pull ring being located outside of a rearward face of the rotatable block when the locking pin is in the forward locking position and when the locking pin is in the rearward retracted position (Paragraph 0059). 
In regards to claim 5: The ball mount apparatus of claim 1 is taught by Weipert. Weipert further teaches when the rotatable block is in the third rotational position and the biasing element moves the locking pin to the forward locking position, a third hole in the rearward face of the support block receives the forward portion of the locking pin, which prevents the rotatable block from rotating with respect to the support block, and a third one of the hitch balls is oriented for use (See paragraph 0059 lines 10-13 and 15-17, additionally see Paragraph 0054 lines 7-11).
In regards to claim 8: The ball mount apparatus of claim 1 is taught by Weipert. Weipert further teaches a trailer hitch shank (Figure 2 reference 12) having a forward shank insert (Figure 2 reference 18) which is insertable into a vehicle trailer hitch receiver (Paragraph 0040) and the support block being adjustably connected to the trailer hitch shank (Paragraph 0042).
In regards to claim 9: The ball mount apparatus of claim 8 is taught by Weipert. Weipert further teaches wherein the forward shank insert comprises a rectangular tube (Figure 2 reference 18).
In regards to claim 10: The ball mount apparatus of claim 8 is taught by Weipert. Weipert further teaches the trailer hitch shank also comprises a vertically extending drop bar (Figure 2 reference 20) at a rearward end of the trailer hitch shank and the support block being connected to the drop bar such that, when the support block is positioned at a lower end of the drop bar, the support block is rotatably between (i) a towing position in which the support block and the rotatable block extend rearwardly from the drop bar and (ii) a stowed position in which the support block and the rotatable block extend forwardly from the drop bar (Paragraph 0042).
In regards to claim 15: Weipert teaches a ball mount apparatus for hitching a trailer to a vehicle (Abstract), the ball mount apparatus comprising: a trailer hitch shank (Figure 2 reference 12) having (i) a forwardly extending shank insert (Figure 2 reference 18) which is insertable into a vehicle trailer hitch receiver (Paragraph 0040) and (ii) a vertically extending drop bar (Figure 2 reference 20) at a rearward end of the trailer hitch shank; a block assembly (Figure 2 reference 14) having a longitudinal axis; at least one hitch ball (Shown in Figure 2, labeled in Figure 9 as reference 60) which extends from the block assembly; and the block assembly being connected to the drop bar such that, when the block assembly is positioned at a lower end of the drop bar, the block assembly is rotatable between (a) a towing position in which the block assembly extends rearwardly from the drop bar and (b) a stowed position in which the block assembly extends forwardly from the drop bar (Paragraph 0059 lines 13-17).
In regards to claim 20: The ball mount apparatus of claim 15 is taught by Weipert. Weipert further teaches the block assembly comprising: a support block (Figure 2 references 14 and 62) which is connected to the drop bar; a rotatable block (Figure 2 reference 16) which is rotatably connected to the support block such that a forward face of the rotatable block faces a rearward face of the support block (See annotated Figure 2); a locking pin (Figure 9 reference 72) which extends longitudinally through the rotatable block, the locking pin being longitudinally reciprocatable between a forward locking position in which the rotatable block is prevented from rotating (Paragraph 0059 lines 15-17) and (ii) rearward retracted position in which the rotatable block is permitted to rotate (Paragraph 0059 lines 15-17); and a biasing spring positioned in the rotatable block which biases the locking pin toward the forward locking position (Paragraph 0059 line 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weipert in view of an alternate embodiment of Weipert. The ball mount apparatus of claim 1 is taught by Weipert as discussed above. Weipert further teaches the support block having a flat upper surface (See upper surface of support block 14 in Figures 2 and 3). The embodiment of Weipert shown in Figures 2 and 3 does not teach when the locking pin is in the rearward retracted position, the rotatable block is also rotatable to a fourth rotational position; and when the rotatable block is in the fourth rotational position and the biasing element moves the locking pin to the forward locking position, a fourth hole in the rearward face of the support block receives the forward portion of the locking pin, which prevents the rotatable block from rotating with respect to the support block, and a flat surface of the rotatable block is oriented on top of the rotatable block such that the flat surface of the rotatable block and the flat surface of the support block form a step for accessing or climbing into a back of the vehicle.
However, the embodiment of Weipert shown in Figure 12 teaches when the locking pin is in the rearward retracted position, the rotatable block is also rotatable to a fourth rotational position; and when the rotatable block is in the fourth rotational position and the biasing element moves the locking pin to the forward locking position, a fourth hole in the rearward face of the support block receives the forward portion of the locking pin, which prevents the rotatable block from rotating with respect to the support block, and a flat surface of the rotatable block is oriented on top of the rotatable block such that the flat surface of the rotatable block and the flat surface of the support block form a step for accessing or climbing into a back of the vehicle (Paragraph 0021, Paragraph 0065).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally add a step to the ball mount apparatus of Weipert as in the alternate embodiment of Weipert so as to provide an easy way for a user to access the back of the vehicle and increase the utility of the apparatus.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weipert in view of Zaballos (ES 2413483 A1). The ball mount apparatus of claim 7 is taught by Weipert. Weipert further teaches a central bore extending longitudinally through the rotatable block (See central hole in rotatable block shown in Figure 2).
Weipert does not teach an internally threaded bore which extends forwardly into the rearward face of the support block: a bushing positioned in the central bore of the rotatable block; and a bolt which rotatably connects the rotatable block to the support block, the bolt extending rearwardly through the bushing positioned in the central bore of the rotatable block and the bolt being threadedly received in the internally threaded bore of the support block.
However, Zaballos teaches an internally threaded bore (Shown in Figure 4) which extends forwardly into the rearward face of the support block (Figure 4 reference 1): a bushing (Figure 4 reference 5) positioned in the central bore of the rotatable block; and a bolt (Figure 4 reference 4) being threadedly received in the internally threaded bore of the support block (Shown in Figure 4) to allow the rotatable block to rotate relative to the support block. Therefore, it would have been obvious to one of ordinary skill in the art to additionally use a bolt as in Zaballos in the rotatable connection of the rotatable block to the support block so as to provide a more secure connection and further prevent the blocks from being separated.
Claims 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weipert in view of Moss (US 2003/0052472 A1). 
In regards to claim 11: The ball mount apparatus of claim 10 is taught by Weipert. Weipert further teaches the drop bar having a vertically extending track on a first lateral side of the drop bar (See annotated Figure 2); the drop bar having a vertically extending track on a second lateral side of the drop bar (See annotated Figure 2); the support block having (i) a first attachment ear (See annotated Figure 2) which extends from the support block and (ii) a second attachment ear (See annotated Figure 2) which extends from the support block; the drop bar being positioned between the first and the second attachment ears of the support block; and the support block also having (i) a first track follower (See annotated Figure 2) which extends laterally inward from the first attachment ear of the support block into the vertically extending track on the first lateral side of the drop bar and (ii) a second track follower (See annotated Figure 2) which extends laterally inward from the second attachment ear of the support block into the vertically extending track on the second side of the drop bar. 
Weipert does not teach closed bottom ends of the vertically extending tracks on the first and second lateraly sides of the drop bar. However, Moss teaches a drop bar (Figure 2 reference 34) with vertical tracks on lateral sides and a concealing surface (Figure 2 reference 38) wrapping the block and closing the bottom ends of the vertically extending tracks (See Figure 2) in order to be aesthetically pleasing (Paragraph 0060). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have a concealing surface as in Moss on the drop bar of Weipert closing off the bottom ends of the vertically extending tracks in order to help conceal the tracks and create a more aesthetically pleasing drop bar.

    PNG
    media_image3.png
    671
    579
    media_image3.png
    Greyscale

In regards to claim 12: The ball mount apparatus of claim 11 is taught by Weipert in view of Moss. The combination further teaches a height adjustment pin (Figure 2 reference 44 of Weipert) extending through the first attachment ear and the first track follower, the height adjustment pin being laterally reciprocatable between an inward locking position and outward retracted position (Paragraph 0046 lines 6-9 of Weipert); a second biasing element (See annotated Figure 2 of Weipert) positioned in the first attachment ear and/or the first track follower which biases the locking pin toward the inward locking position (Paragraph 0046 lines 9-10 of Weipert): when the height adjustment pin is in the outward retracted position, the support block is vertically slideably along the vertically extending tracks on the first and second lateral sides the drop bar between at least a first towing height and a second towing height which is higher than the first towing height; when the support block is moved to the first towing height and the second biasing element moves the height adjustment pin to the inward locking position, a first hole within the vertical extending track on the first lateral side of the drop bar receives an inward end portion of the height adjustment pin, which prevents the support block from moving vertically: and when the support block is moved to the second towing height and the second biasing element moves the height adjustment pin to the inward locking position, a second hole within the vertical extending track on the first lateral side of the drop bar receives an inward end portion of the height adjustment pin, which prevents the support block from moving vertically (Paragraph 0047 of Weipert).

    PNG
    media_image4.png
    529
    549
    media_image4.png
    Greyscale

In regards to claim 13: The ball mount apparatus of claim 12 is taught by Weipert in view of Moss. The combination further teaches the height adjustment pin comprising: an inward locking plug segment (See annotated Figure 2 of Weipert above) which is receivable in the first hole and in the second hole within the vertically extending track of the first lateral side of the drop bar, a pull stem (See annotated Figure 2 of Weipert above) which extends outwardly from the inward locking plug segment, and the pull stem having a smaller lateral cross-sectional size than the inward locking plug segment and the second biasing element comprising a spring which is positioned around the pull stem of the height adjustment pin and pushes against an outer shoulder of the inward locking plug segment (See annotated Figure 2 of Weipert above).
In regards to claim 14: The ball mount apparatus of claim 12 is taught by Weipert in view of Moss. The combination further teaches a height adjustment pull ring (Shown on pin 44 in Figure 10) connected to an outer end portion of the pull stem of the height adjustment pin, the height adjustment pull ring being located outside of the first attachment ear and the first track follower when the height adjustment pin is in the inward locking position and when the height adjustment pin is in the outward retracted position. 
In regards to claim 16: The ball mount apparatus of claim 15 is taught by Weipert. Weipert further teaches the drop bar having a vertically extending track (See annotated Figure 2 in regards to claim 11 above) on a first lateral side of the drop bar; the drop bar having a vertically extending track on a second lateral side of the drop bar (See annotated Figure 2 in regards to claim 11 above); the block assembly comprising (i) a first attachment ear which extends forwardly from the block assembly (See annotated Figure 2 in regards to claim 11 above) and (ii) a second attachment ear which extends forwardly from the block assembly (See annotated Figure 2 in regards to claim 11 above); the drop bar being positioned between the first and the second attachment ears of the support block; and the block assembly also comprising (i) a first track follower which extends laterally inward from the first attachment ear into the vertically extending track on the first lateral side of the drop bar (See annotated Figure 2 in regards to claim 11 above) and (ii) a second track follower which extends laterally inward from the second attachment ear into the vertically extending track on the second lateral side of the drop bar (See annotated Figure 2 in regards to claim 11 above).
Weipert does not teach closed bottom ends of the vertically extending tracks on the first and second lateraly sides of the drop bar. However, Moss teaches a drop bar (Figure 2 reference 34) with vertical tracks on lateral sides and a concealing surface (Figure 2 reference 38) wrapping the block and closing the bottom ends of the vertically extending tracks (See Figure 2) in order to be aesthetically pleasing (Paragraph 0060). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have a concealing surface as in Moss on the drop bar of Weipert closing off the bottom ends of the vertically extending tracks in order to help conceal the tracks and create a more aesthetically pleasing drop bar.
The ball mount apparatus of claim 16 is taught by Weipert in view of Moss. The combination further teaches a height adjustment pin (Figure 2 reference 44 of Weipert) extending through the first attachment ear and the first track follower, the height adjustment pin being laterally reciprocatable between an inward locking position and outward retracted position (Paragraph 0046 lines 6-9 of Weipert); a second biasing element (See annotated Figure 2 of Weipert in regards to claim 12 above) positioned in the first attachment ear and/or the first track follower which biases the locking pin toward the inward locking position (Paragraph 0046 lines 9-10 of Weipert): when the height adjustment pin is in the outward retracted position, the support block is vertically slideably along the vertically extending tracks on the first and second lateral sides the drop bar between at least a first towing height and a second towing height which is higher than the first towing height; when the support block is moved to the first towing height and the second biasing element moves the height adjustment pin to the inward locking position, a first hole within the vertical extending track on the first lateral side of the drop bar receives an inward end portion of the height adjustment pin, which prevents the support block from moving vertically: and when the support block is moved to the second towing height and the second biasing element moves the height adjustment pin to the inward locking position, a second hole within the vertical extending track on the first lateral side of the drop bar receives an inward end portion of the height adjustment pin, which prevents the support block from moving vertically (Paragraph 0047 of Weipert).
In regards to claim 18: The ball mount apparatus of claim 17 is taught by Weipert in view of Moss. The combination further teaches the height adjustment pin comprising: an inward locking plug segment (See annotated Figure 2 of Weipert above) which is receivable in the first hole and in the second hole within the vertically extending track of the first lateral side of the drop bar, a pull stem (See annotated Figure 2 of Weipert above) which extends outwardly from the inward locking plug segment, and the pull stem having a smaller lateral cross-sectional size than the inward locking plug segment and the second biasing element comprising a spring which is positioned around the pull stem of the height adjustment pin and pushes against an outer shoulder of the inward locking plug segment (See annotated Figure 2 of Weipert above).
In regards to claim 19: The ball mount apparatus of claim 17 is taught by Weipert in view of Moss. The combination further teaches a height adjustment pull ring (Shown on pin 44 in Figure 10) connected to an outer end portion of the pull stem of the height adjustment pin, the height adjustment pull ring being located outside of the first attachment ear and the first track follower when the height adjustment pin is in the inward locking position and when the height adjustment pin is in the outward retracted position. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pucheu (US 2019/0275850 A1), Cincunegui (US 2018/0079266 A1), and Weipert (US 2010/0127479 A1) teach 3 ball rotatable hitch mounts. Works (US 2012/0217724 A1) teaches a two ball rotatable hitch mount apparatus. Good (US 2018/0265007 A1) teaches a rotatable hitch ball mount with a step. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./
  Examiner, Art Unit 3611                                   

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611